Citation Nr: 1626779	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  9-46 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for arteriosclerotic vascular disease of the left lower extremity.

2.  Entitlement to a compensable rating for erectile dysfunction.	

3.  Entitlement to a rating in excess of 20 percent for prostate cancer.

4.  Entitlement to a rating in excess of 20 percent for diabetes mellitus (DM).

5.  Entitlement to total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from April 1959 to June 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2011, the RO granted service connection for coronary artery disease.  This represents a complete grant of his appeal in regard to this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As such, this issue is no longer before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record in this case shows that the Veteran requested a hearing before a Decision Review Officer (DRO) and videoconference hearing before a Veterans Law Judge (VLJ) at his local VA office in a May 2014 Form 9 - Appeal to the Board of Veterans' Appeals.  As such, a hearing should be provided.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for the requested hearings before a DRO and a VLJ at the RO.  The RO should notify the Veteran of the date and time of the hearings, in accordance with 38 C.F.R. § 20.704(b).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




